Title: From Thomas Jefferson to Maria Cosway, 27 July 1788
From: Jefferson, Thomas
To: Cosway, Maria


          
            Paris July 27. 1788
          
          Hail, dear friend of mine! for I am never so happy as when business, smoothing her magisterial brow, says ‘I give you an hour to converse with your friends.’ And with none do I converse more fondly than with my good Maria: not her under the poplar, with  the dog and string at her girdle: but the Maria who makes the Hours her own, who teaches them to dance for us in so charming a round, and lets us think of nothing but her who renders them si gracieuses. Your Hours, my dear friend, are no longer your own. Every body now demands them; and were it possible for me to want a memorandum of you, it is presented me in every street of Paris. Come then to see what triumph Time is giving you. Come and see every body stopping to admire the Hours, suspended against the walls of the Quai des Augustins, the Boulevards, the Palais royal &c. &c. with a ‘Maria Cosway delint.’ at the bottom. But you triumph every where; so, if you come here, it will be, not to see your triumphs but your friends, and to make them happy with your presence. Indeed we wish much for you. Society here is become more gloomy than usual. The civil dissensions, tho’ they have yet cost no blood and will I hope cost none, still render conversation serious, and society contentious. How gladly would I take refuge every day in your coterie. Your benevolence, embracing all parties, disarms the party-dispositions of your friends, and makes of yours an asylum for tranquility. We are told you are becoming more recluse. This is a proof the more of your taste. A great deal of love given to a few, is better than a little to many. Besides, the world will derive greater benefit from your talents, as these will be less called off from their objects by numerous visits. I remember that when under the hands of your Coëffeuse, you used to amuse yourself with your pencil. Take then, some of these days, when Fancy bites and the Coeffeuse is busy, a little visiting card, and crayon on it something for me. What shall it be? Cupid leading the lion by a thread? or Minerva clipping his wings? Or shall it be political? The father, for instance, giving the bunch of rods to his children to break, or Jupiter sending to the frogs a kite instead of the log for their king? Or shall it be something better than all this, a sketch of your own fancy? So that I have something from your hand, it will satisfy me; and it will be the better if of your own imagination. I will put a ‘Maria Cosway delint.’ at bottom, and stamp it on my visiting cards, that our names may be together if our persons cannot. Adieu, my dear friend, love me much, and love me always. Your’s affectionately,
          
            
              Th: Jefferson
            
          
        